                                            Case 3:20-cv-08153-JSC Document 18 Filed 09/21/21 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       FACEBOOK, INC., et al.,                          Case No. 20-cv-08153-JSC
                                                        Plaintiffs,
                                   8
                                                                                            ORDER RE: PLAINTIFFS’ MOTION
                                                  v.                                        FOR ALTERNATIVE SERVICE
                                   9

                                  10       ENSAR SAHINTURK,                                 Re: Dkt. No. 17
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           Facebook and Instagram bring this trademark infringement and cybersquatting action

                                  14   against Ensar Sahinturk, a resident of Istanbul, Turkey. Plaintiffs have attempted to locate Mr.

                                  15   Sahinturk’s physical address in Turkey to serve him through the Hague Convention, but they have

                                  16   been unable to do so. As such, Plaintiffs seek leave to serve Mr. Sahinturk via alternative email

                                  17   service under Federal Rule of Civil Procedure 4(f)(3). (Dkt. No. 17. 1) After carefully considering

                                  18   Plaintiffs’ motion and the relevant legal authority, the Court concludes that oral argument is

                                  19   unnecessary, see Civ. L.R. 7-1(b), VACATES the September 30, 2021 hearing date, and

                                  20   GRANTS the motion for alternative service.

                                  21                                            BACKGROUND

                                  22           Plaintiffs allege that since at least August 2017, Mr. Sahinturk has “created and maintained

                                  23   a network of ‘clone’ Instagram websites and web viewers[] which displayed Instagram users’

                                  24   public profiles without their knowledge or consent.” (Complaint at ¶ 1.) Mr. Sahinturk allegedly

                                  25   used automated software to “scrape” or otherwise improperly collect Instagram users’ publicly

                                  26   viewable profiles, including photos, videos, and profile information. (Id.) The automated software

                                  27

                                  28
                                       1
                                        Record Citations are to material in the Electronic Case File (“ECF”); pinpoint citations are to the
                                       ECF-generated page numbers at the top of the document.
                                           Case 3:20-cv-08153-JSC Document 18 Filed 09/21/21 Page 2 of 4




                                   1   was able to “evade[] Instagram’s technical restrictions by falsely identifying itself as a legitimate

                                   2   Instagram user’s Android device connected to the official Instagram mobile application.” (Id.)

                                   3   Using this software, Mr. Sahinkturk was able to scrape and republish the information of over

                                   4   100,000 Instagram users. (Id.) Plaintiffs have taken technical and legal actions against Mr.

                                   5   Sahinkturk including disabling accounts and sending cease and desist letters, but his misuse of this

                                   6   information continues. (Id. at ¶ 2.)

                                   7          In November 2020, Plaintiffs filed this action alleging breach of contract, trademark

                                   8   infringement, cybersquatting, and unjust enrichment seeking to stop Mr. Sahinkturk’s continued

                                   9   misuse of their platforms and for compensatory and punitive damages. (Dkt. No. 1.) Shortly

                                  10   after the action was filed, Plaintiffs emailed a copy of the complaint and summons to the email

                                  11   address that Mr. Sahinturk used to register his clone sites (esahinturk@gmail.com), and requested

                                  12   that he waive service. (Dkt. No. 1-1 at 19-36; Dkt. No. 17-1 at ¶ 4.) At the same time, Plaintiffs
Northern District of California
 United States District Court




                                  13   retained a process server experienced with international litigation to assist with service in

                                  14   accordance with the Hague Convention. (Id. at ¶ 2.) On March 1, 2021, the process server,

                                  15   Celeste Ingalls, advised Plaintiffs’ counsel that the translated documents required for service had

                                  16   been sent to the Turkish Ministry of Justice and that service under the Hague Convention could

                                  17   take up to eight months. (Id. at ¶ 3.)

                                  18          On August 13, 2021, Plaintiffs received a certificate of nonservice from the Turkish

                                  19   Ministry of Justice, citing “insufficient address” as the reason service was not completed. (Id.)

                                  20   Prior to receipt of the certificate of non-service, Plaintiffs emailed Mr. Sahinturk at

                                  21   esahinkturk@gmail.com several times requesting that he waive formal service. (Id. at ¶ 4.) On

                                  22   July 31, 2021, an individual named Azat Metin responded to an email from Plaintiffs’ counsel to

                                  23   esahinturk@gmail.com regarding a stipulation to continue the case management conference. (Id.

                                  24   at ¶ 5.) Mr. Metin copied esahinturk@gmail.com on his email and requested a Zoom meeting.

                                  25   (Id.) A few days later, Mr. Sahinturk emailed Plaintiffs’ counsel using the esahinturk@gmail.com

                                  26   email address. (Id.)

                                  27          On August 6, 2021, Plaintiffs’ counsel met with Mr. Sahinturk via Zoom and again

                                  28   requested that he return the waiver of service form. (Id. at ¶ 6.) Since then, counsel has sent five
                                                                                          2
                                           Case 3:20-cv-08153-JSC Document 18 Filed 09/21/21 Page 3 of 4




                                   1   follow-up emails requesting that Mr. Sahinturk waive service and provide his physical address.

                                   2   (Id. at ¶ 6.) Neither Mr. Sahinturk nor Mr. Metin have responded to the emails. (Id.)

                                   3           On August 17, 2021, Facebook’s investigative team conducted further follow-up to find

                                   4   Mr. Sahinturk’s physical address, including through researching registrations and address details

                                   5   for other businesses associated with Mr. Sahinturk, running online searches, and reviewing public

                                   6   records, but they were unable to determine his physical address. (Id. at ¶ 7.) This motion

                                   7   followed.

                                   8                                              DISCUSSION

                                   9           Federal Rule of Civil Procedure 4(f) provides the applicable authority for serving an

                                  10   individual in a foreign country. Under Rule 4(f)(3), courts can order service through a variety of

                                  11   methods, “including publication, ordinary mail, mail to the defendant’s last known address,

                                  12   delivery to the defendant’s attorney, telex, and most recently, email[,]” so long as the method of
Northern District of California
 United States District Court




                                  13   service is not prohibited by an international agreement. Rio Props., Inc. v. Rio Intern. Interlink,

                                  14   284 F.3d 1007, 1016 (9th Cir. 2002) (citation omitted). “However, the fact that an alternative

                                  15   method of service is not prohibited by international agreement does not mean that the plaintiff is

                                  16   entitled to use such a method under Rule 4(f)(3).” Keck v. Alibaba.com, Inc., 330 F.R.D. 255,

                                  17   257–58 (N.D. Cal. 2018). It is within a court’s “sound discretion” to determine whether “the

                                  18   particularities and necessities of a given case require alternate service of process under Rule

                                  19   4(f)(3).” Rio Properties, 284 F.3d at 1016.

                                  20           To comport with due process, alternate service of process must be “reasonably calculated

                                  21   to apprise interested parties of the pendency of the action and afford them an opportunity to

                                  22   present their objections.” Id. at 1016–17 (citation omitted). Service by email may be proper where

                                  23   (1) international agreement does not prohibit service by email, and (2) service by email is

                                  24   reasonably calculated to provide actual notice to the defendant. See D.Light Design, Inc. v. Boxin

                                  25   Solar Co., No. C–13–5988 EMC, 2015 WL 526835, at *1 (N.D. Cal. Feb. 6, 2015) (collecting

                                  26   cases). Plaintiffs have made a sufficient showing that alternative service by email is warranted

                                  27   here.

                                  28           First, international agreement does not prohibit service by email here. Both the United
                                                                                         3
                                          Case 3:20-cv-08153-JSC Document 18 Filed 09/21/21 Page 4 of 4




                                   1   States and Turkey are parties to the Hague Convention. See Hague Service Convention Status

                                   2   Table, http://www.hcch.net/index_en.php?act=conventions.status&cid=17 (last visited Sept. 14,

                                   3   2021). Although compliance with the Hague Service Convention is mandatory, Article 1 of the

                                   4   Hague Service Convention states that it does not apply “where the address of the person to be

                                   5   served with the document is not known.” Volkswagenwerk Aktiengesellschaft v. Schlunk, 486 U.S.

                                   6   694, 699 (1988); Hague Service Convention art. 1. Plaintiffs have met their burden of

                                   7   demonstrating that Mr. Sahinturk’s address is “not known” because they have repeatedly

                                   8   requested that he provide them with his physical address and have conducted their own

                                   9   investigation into his address—all to no avail. (Dkt. No. 17-1 at ¶¶ 3, 6-7.)

                                  10          Second, Plaintiffs have demonstrated that service by email comports with due process.

                                  11   Plaintiffs have corresponded with Mr. Sahinturk at the email address which they propose to use

                                  12   for service, esahinturk@gmail.com, and have thus demonstrated that it is a real email address that
Northern District of California
 United States District Court




                                  13   he uses. See, e.g., See Hillbroom v. Lujan, 2010 WL 11515374, at *2 (C.D. Cal. May 3, 2010)

                                  14   (permitting service of foreign individual by email where individual used the subject email address

                                  15   to communicate with counsel); Goes Int’l, AB v. Dodur Ltd., No. 14-CV-5666, 2015 WL 1743393,

                                  16   at *3 (N.D. Cal. Apr. 16, 2015) (same). Under these circumstances, service of the summons and

                                  17   complaint on Mr. Sahinturk at this email address is reasonably calculated to provide him notice of

                                  18   the lawsuit and provide him an opportunity to present any objections.

                                  19                                             CONCLUSION

                                  20          For the reasons stated above, the Court GRANTS Plaintiffs’ motion to serve Mr. Sahinturk

                                  21   by alternative email service.

                                  22          This Order disposes of Docket No. 17.

                                  23          IT IS SO ORDERED.

                                  24   Dated: September 21, 2021

                                  25

                                  26
                                                                                                    JACQUELINE SCOTT CORLEY
                                  27                                                                United States Magistrate Judge
                                  28
                                                                                         4
